           Case1:18-cv-10356-JGK
          Case  1:18-cv-10356-LLS Document
                                   Document58
                                            59 Filed
                                                Filed02/07/20
                                                      02/21/20 Page
                                                                Page11ofof11



                                UNITED STA TES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


                                                 )
IN RE JPMORGAN PRECIOUS                          )    Master Docket No. 1: 18-cv-10356 (JGK)
METALS SPOOFING LITIGATION                       )
                                                 )



NOTICE OF MOTION FOR WITHDRAW AL OF PETER DEMATO AS COUNSEL OF
                  RECORD AND [PROPOSED) ORDER

         DOMINICK COGNAT A respectfully moves, pursuant to Local Rule 1.4, for leave to

withdraw the appearance of Peter Demato as counsel for Plaintiff DOMINICK COGNATA. As

of February 7, 2020, Mr. Demato will no longer be associated with Lowey Dannenberg, P.C.

Lowey Dannenberg will continue to be counsel of record for Plaintiff DOMINICK COGNATA

and Interim Co-Lead Counsel for the Class in this matter.

Dated: February 7, 2020

Respectfully submitted,
                                                     LOWEY DANNENBERG P.C.
                                                     By: /s Vincent Briganti
                                                         Vincent Briganti
                                                         44 South Broadway, Suite 1100
                                                         White Plains, NY 10601
                                                         Telephone: 914-997-0500
                                                         Facsimile: 914-997-0035
                                                         Email: vbriganti@lowey.com

                                                            Interim Lead Counsel for the
                                                            Class and Counsel for Dominick
                                                            Cognata




                                                        ~~~h~
SO ORDERED.

Dated:   --~-----+-w-
                    _/__,2020
                                                            United States District Judge


 [' JCU,,Cf" i
 f c.t::CTRONIC/1.L. LY F\l..ED
 [Y:JC#               . --     -- ,..- i"r
 [;,; TE FI LE'.J:. - -~t21:__ ofJ.,./
